DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ amendment filed November 30, 2021 is acknowledged and has been entered.  Claims 2-4 and 13 have been canceled.    Claims 1, 7, 8 and 10 have been amended.  New claims 15-17 have been added.   Claims 1, 5-10, and 14-17 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments, with the exception of those discussed below.

2.	Claims 11, 12 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.

 3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. GB1708932.7 filed June5, 2017.

4.	Claim 17 is objected to because of the following informalities: the claim recites “tubular form is as a stick pack or straw”.   This language is awkward; claim should recite “tubular form is a stick pack or straw”.  Appropriate correction is required.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

9.	Claims 1, 5-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (Probiotic Supplement; date published: October 2015, Database accession no. 3520739) in view of Harel et al (2012/0135017).
Mintel teaches a microbial composition (microorganism, sugar alcohol, moisture absorbent fibre and powder flow agent).  Mintel teaches  compositions comprising microorganisms (Lactobacillus or Bifidobacterium), sugar alcohol (erythritol, xylitol), a moisture absorbent fibre (xylo-oligosaccharides), powder flow agent (silicon dioxide), bulking agent (maltodextrin). The product is packaged as flexible stick packs and contains 109 CFU per serving.   The prior art does not specifically teach inulin.
However, Harel et al teach compositions comprising bacteria (e.g., probiotic bacteria—Lactobacillus sp. or Bifidobacterium sp.) (see paragraph [0022].  [0047] “"Stabilizer or Stabilizing agent" refers to compounds or materials that are added to the formulation to increase the viscosity of the wet formulation or to form a hydrogel. Examples of a suitable stabilizer agent include but are not limited to polysaccharides, such as, cellulose acetate phthalate (CAP), carboxy-methyl-cellulose, pectin, sodium alginate, salts of alginic acid, hydroxyl propyl methyl cellulose (HPMC), methyl cellulose, carrageenan, guar gum, gum acacia, xanthan gum, locust bean gum, chitosan and chitosan derivatives, collagen, polyglycolic acid, starches and modified starches, cyclodextrins and 
“The present invention relates to embedding live or dead microorganisms and/or bioactive materials in a protective dry formulation matrix, wherein the formulation includes the bioactive microorganism or material, a formulation stabilizer agent, and a protective agent. The formulation is prepared by dispersing all the solid components in a solution, with or without a vacuum, and cooling the solution to a temperature above its freezing temperature.” (abstract)
[0012] The present invention includes compositions and methods for preserving bioactive materials, such as peptides, proteins, hormones, vitamins, minerals, drugs, microbiocides, fungicides, herbicides, insecticides, spermicides, nucleic acids, antibodies, vaccines, and/or bioactive microorganism such as bacteria (probiotic or otherwise), viruses and/or cell suspensions, in storage. The drying methods provide a process of controllable expansion of a formulation comprising the bioactive microorganism or material, a formulation stabilizer agent, and a protective agent. The formulation is prepared by dispersing all the solid components in a solution, with or without a vacuum. The solution is cooled to a temperature above its freezing temperature and dried under vacuum into a dry composition, which exhibits an unexpectedly high stability. (see also paragraph [0022], paragraph [0048]) 
[0013] In one embodiment, the formulation comprises sufficient amounts of formulation stabilizer agents, in which the microorganisms are embedded. Examples of a suitable formulation stabilizer agent include, but are not limited to, cellulose acetate phthalate (CAP), carboxy-methyl-cellulose, pectin, sodium alginate, salts of alginic acid, hydroxyl propyl 
[0047] "Stabilizer or Stabilizing agent" refers to compounds or materials that are added to the formulation to increase the viscosity of the wet formulation or to form a hydrogel. Examples of a suitable stabilizer agent include but are not limited to polysaccharides, such as, cellulose acetate phthalate (CAP), carboxy-methyl-cellulose, pectin, sodium alginate, salts of alginic acid, hydroxyl propyl methyl cellulose (HPMC), methyl cellulose, carrageenan, guar gum, gum acacia, xanthan gum, locust bean gum, chitosan and chitosan derivatives, collagen, polyglycolic acid, starches and modified starches, cyclodextrins and oligosaccharides (inulin, maltodextrins, raffinose, dextrans, etc.) and combinations thereof.
The claims recite that the inulin is present in an amount of 20%.
It is noted that inulin has already been employed in similar products as an alternative to oligosaccharides (see Harel et al (paragraph [0012] - paragraph [0023]; paragraph [0047]; paragraph [0055] - paragraph [0070]; paragraph [0072] - paragraph [0076]; table 1).   It is a known alternative to other oligosaccharides and even preferred in Harel et al (see above) to convey stability to the probiotics. It would be obvious to the person of ordinary skilled in the art at the time the invention was made to use inulin in the microbial composition, particularly when the same result is to be achieved, to apply this feature with corresponding effect to a composition of Mintel, with a reasonable expectation of success of obtaining/making the claimed microbial composition.   

The rejection is maintained for the reasons of record.  Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.                     
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “fast-melt compositions”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “improved storage stability” or “good sensory properties”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “inulin confers unexpected superior effects over comparative compositions with xylo-oligosaccharides”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



However, it is noted that none of these features, characteristics, or unexpected/superior results are not recited in the instant claims.    The claims should reflect what is novel and unexpected/superior about the instantly claimed invention.
Applicants have asserted that “Without acknowledging the validity of the objection, Applicant has amended the claims to recite that the inulin is in an amount from 20-25% w/w, the ratio of sugar alcohol to moisture
absorbent fibre (inulin) is 3:1, and the sugar alcohol is erythritol or is a combination of erythritol and xylitol in a ratio of 2:1. Applicant submits that at least the claims as amended are non-obvious over the cited art.” (Remarks, p. 5)  However, it is noted that both references teach various concentrations (for example 20% inulin), it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of the combined prior art, since it has been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Finally, Applicants have referenced “Annex 1” in the Remarks (see pp. 9-10).   However, any data set forth for consideration that is not found in the specification should be submitted in the form of a 1.131 declaration.

10.	Claims 1, 5-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hodal et al (WO 2010/114864-A1, 10/7/2010).
	Hodal et al teach Abstract: Provided are probiotic compositions that have enhanced stability under various storage conditions. The stability of the probiotic compositions is enhanced through the addition of various agents and excipients. Examples of agents and excipients that may be used to enhance the stability of probiotic compositions include prebiotics, such as the sugar alcohols mannitol, sorbitol, and lactitol, and/or phytonutrients such as oligomeric proanthocyanidins (OPCs). The probiotic compositions may be formulated into oral dosage forms such as tablets, caplets, and capsules, or manufactured as a chewing gum or as a powder formulation that may be dissolved in a liquid such as water, milk, juice, or yogurt.
[0023] The present invention overcomes the need in the art by providing a probiotic composition that includes one or more agents and/or 
[0024] In one embodiment of the invention, there is provided a composition comprising at least one probiotic species in a carrier comprised of least two sugar alcohols selected from the group consisting of erythritol, lactitol, maltitol, mannitol, sorbitol, and xylitol. 
[0025] In another embodiment of the invention, there is provided a method of enhancing stability of a probiotic composition comprising combining at least one probiotic species with a carrier comprised of least two sugar alcohols selected from the group consisting of erythritol, lactitol, maltitol, mannitol, sorbitol, and xylitol.
[0027] In the composition and method of the present invention, the probiotic may be any probiotic species such as for example, a probiotic selected from the group consisting of Lactobacillus acidophilus, L. bulgaricus, L. casei, L. paracasei, L.fermentum, L. plantarum, L. rhamnosus, L. salivarius, Bifidobacterium bifidum, B. infantis, B. animalis subsp. lactis, B. longum, Streptococcus thermophilis, Enterococcusfaecalis, E.faecium, Bifidobacterium breve, Lactobacillus brevis, Lactococcus lactis, Pediococcus acidilactici, Lactobacillus helveticus, Bacillus coagulans and Streptococcus salivarius. In a preferred embodiment of the invention, the probiotic is Streptococcus salivarius. Combinations of probiotic species are also contemplated under the composition and method of the present invention such as for example, a combination of L. acidophilus and B. animalis subsp. lactis. The concentration of probiotics contemplated under the composition and method of the present invention is in a range of approximately 106 to approximately 1010 colonies per dosage form; this 
[0039]…additional probiotic species may also be used in the compositions of the present invention, such as, for example, any additional known and/or available lactobacillus or bifidobacterium species.
[0040]…Examples of prebiotics include fructooligosaccharides, such as inulin, which is extracted from chicory, artichokes, asparagus, dandelions, dahlias, endive, garlic, leeks, lettuce, and onions; transgalactosyloligosaccharides; glactosyllactose; isomaltooligosaccharides; raffinose; lactulose; lactitol (a sugar alcohol); and partially hydrolyzed guar gum. The most commonly used prebiotic is inulin. While inulin has been found to be a good substrate for bacteroides and bifidobacterium species (B. bifidum and B. longum excluded) it is not an excellent substrate for other probiotics. Roberfroid et al, NUTR. REV. 51:137-146 (1993). Where a prebiotic is combined with a probiotic, the resulting supplement is sometimes referred to as a "synbiotic."
[0041] An example of a prebiotic that may be used with the probiotic compositions of the present invention is the sugar alcohol lactitol, which is currently commercially used as a replacement sweetener for low calorie foods. Lactitol has two calories (9 kilojoules) per gram and approximately 40% of the sweetness of sugar. The United States Food and Drug Administration ("FDA") classifies lactitol, along with other sugar alcohols, which may or may not be prebiotics, i.e., erythritol, maltitol, mannitol, sorbitol, and xylitol, as "generally recognized as safe" ("GRAS").
[0052] As noted above, the probiotic compositions of the present invention may be formulated into oral dosage forms, such as tablets, caplets, or capsules. The probiotic tablets and caplets of the present 
[0062] Gum may also be prepared using the direct compression procedure described in U.S. Patent Publication No. 2004/0013767 to Norman and Amin, which is incorporated by reference herein. Under this procedure, a gum base, granulating agent, processing aid, and one or more lubricants are mixed and subjected to direct compression on a traditional tabletting machine. Sweeteners, colorings, and flavorings may also be added to the mixture. A commercially available mixture of polyol(s) and/or sugars in a gum base is sold commercially as PHARMAGUM ® (SPI Polyols, Inc., New Castle, Delaware). The direct compression procedure is particularly useful for preparing chewing gum tablets.
[0065] Examples of excipients that may be used to formulate appropriate dosage forms include binders, disintegrants, lubricants, coatings, plasticizers, compression agents, wet granulation agents, and sweeteners, all of which are known to those of ordinary skill in the art to which the invention pertains. All of the following examples are provided by way of illustration and not limitation. Binders are used where appropriate to help the dosage form ingredients still together. Examples of binders include carbopol, povidone, and xanthan gum. Lubricants are generally always used in the manufacture of dosage forms by direct compression in order to prevent the compacted powder mass from sticking to the equipment during the tabletting or encapsulation process. Examples of 
Hodal et al teaches each of the components as well as various concentrations of the components in the composition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of the combined prior art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   The claimed invention is prima facie obvious, absent any convincing evidence to the contrary.

11.	No claims are allowed.



13.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 9, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645